


109 HR 6150 IH: National Minority Business Enterprise

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6150
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the National Minority Business Enterprise
		  Incubator Program.
	
	
		1.Short titleThis Act may be cited as the
			 National Minority Business Enterprise
			 Incubator Program Act.
		2.Purposes of national
			 minority business enterprise incubator programThe purposes of the National Minority
			 Business Enterprise Incubator Program are—
			(1)to promote
			 economic development and the creation of wealth and job opportunity in
			 low-income areas and within areas of economic transition, inclusive of parts of
			 the country with declining manufacturing bases and among minority individuals
			 living in such areas through minority business enterprise incubation
			 centers;
			(2)to
			 develop a minority business enterprise incubation program with the mission of
			 providing focused technical and managerial assistance to aid in the development
			 of minority business enterprises;
			(3)to make grants to
			 economic development organizations and other entities for the purpose of
			 providing business incubation services to minority business enterprises;
			 and
			(4)to revitalize and
			 reuse industrial or commercial sites for entrepreneurship and economic
			 growth.
			3.National minority
			 business enterprise incubator grants
			(a)In
			 generalIn accordance with the requirements of this section, the
			 National Director of the Minority Business Development Agency may make 3-year
			 to 5-year grants to eligible organizations to establish and operate minority
			 business enterprise incubator programs.
			(b)ApplicationsTo
			 be eligible to receive a grant under this section, an eligible organization
			 shall submit an application to the National Director at such time and in such
			 form and manner as the National Director may require. Each such application
			 shall include the grantee’s plan for establishing and operating a minority
			 business enterprise incubator program.
			(c)Selection of
			 granteesIn selecting the grantees under this section, the
			 National Director shall evaluate and rank applicants in accordance with
			 predetermined selection criteria that will be stated in terms of relevant
			 importance of such criteria. The relative importance of the criteria shall be
			 made publicly available and stated in each solicitation for applicants made by
			 the National Director. The criteria shall include the following:
				(1)The experience of
			 the applicant in conducting business development.
				(2)The experience of
			 the applicant in technology and manufacturing.
				(3)The extent to
			 which the incubator will assist in the development of low-income, women, or
			 minority business, or the revitalization of rural areas, inner cities, central
			 cities, or depressed manufacturing areas.
				(4)The extent to
			 which the proposed site is in an area of high unemployment and will result in
			 the reuse of a previously used industrial or commercial site.
				(5)The extent to
			 which the applicant has a management team in place with experience in running a
			 business incubator or relevant business development experience.
				(6)The extent to
			 which the applicant’s plan will result in the economic development of
			 low-income communities or high-unemployment areas.
				(7)The ability of the
			 applicant to successfully establish and operate a minority business enterprise
			 incubator program.
				(8)The ability of the
			 applicant to enter into cooperative agreements with financial institutions to
			 provide a streamlined process for business concerns utilizing the minority
			 business enterprise incubator program to obtain financial assistance.
				(9)The ability of the
			 applicant to provide the services of licensed professionals.
				(10)The extent to
			 which the applicant’s plan for establishing and operating a minority business
			 enterprise incubator program will do the following:
					(A)Enhance minority
			 business enterprise development.
					(B)Meet the needs and
			 goals of the community in which the incubator is to be located.
					(C)Serve as a catalyst
			 for further entrepreneurial development.
					(D)Involve the
			 rehabilitation of a warehouse, factory, or building which has fallen into
			 disrepair.
					(E)Assist in
			 redeveloping and reinvesting in an economically challenged or disadvantaged
			 area.
					(F)Target minority
			 and women entrepreneurs.
					(G)Focus on the
			 development of manufacturing and technology.
					(H)Retain or create
			 jobs.
					(I)Include assistance
			 regarding marketing, financial management, human resources development, and
			 access to capital (both debt and equity).
					(d)Grant
			 requirementsEach grantee shall use the grant funds to establish
			 a minority business enterprise incubator program, which shall make the
			 following assistance available (on a shared or unshared basis, as the grantee
			 may determine) to businesses participating in such program:
				(1)Office
			 space.
				(2)Office equipment,
			 including computers, facsimile machines, photocopiers, access to
			 telecommunications services (including broadband services), and manufacturing
			 equipment.
				(3)Administrative and
			 technical staff.
				(4)Training and
			 technical assistance in the areas of marketing, financial management, human
			 resources, and contracting.
				(5)Assistance in
			 obtaining loans.
				(6)Assistance in
			 locating investors and networking with local business organizations.
				(7)Individualized
			 reviews of marketing, financial, and business plans, which shall occur monthly
			 for such period as the National Director may determine and quarterly
			 thereafter.
				(8)Legal, accounting,
			 and marketing services.
				(9)Mentoring program
			 with established, successful, large businesses to last the duration of the
			 business’ stay in the incubator.
				(e)Additional
			 assistanceA grantee may use grant funds to provide family care
			 services to participating business and any other assistance which is approved
			 by the National Director.
			(f)Additional
			 program requirements
				(1)Participating
			 businessesEach grantee shall select the businesses which will
			 participate in the grantee’s minority business enterprise incubation program.
			 The grantee shall select businesses which have the potential to be
			 self-sustaining. Each grantee shall require participating businesses to
			 participate in the technical and managerial training described in subsection
			 (d)(4), to submit marketing, financial, and business plans and to participate
			 in the review of such plans described in subsection (d)(7).
				(2)Cooperative
			 agreements with financial institutionsEach grantee shall enter
			 into a cooperative agreement with one or more financial institutions to provide
			 a streamlined process by which participating businesses may obtain
			 loans.
				(3)FeesEach grantee may charge participating
			 businesses a fee for the assistance provided to such business by the grantee.
			 The amount of such fee shall be determined under a sliding scale based on the
			 financial success of the participating business. The grantee may only charge a
			 nominal fee for the first 2 years of such businesses participation in the
			 incubator.
				(g)Non-federal
			 matching fundsThe National Director shall not make available any
			 grant funds under this section until the grantee has contributed non-Federal
			 matching funds in an amount equal to 50 percent of the amount of such grant
			 funds.
			(h)Eligible
			 organizationsFor purposes of this section, the term
			 eligible organization means any of the following:
				(1)An organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code.
				(2)A
			 business league, chamber of commerce, or board of trade described in section
			 501(c)(6) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code.
				(3)A
			 local development agency that is chartered, established, or otherwise
			 sanctioned by a State or local government.
				(4)A
			 small business development center (within the meaning of section 21 of the
			 Small Business Act) or equivalent minority business enterprise center, as
			 defined by the National Director.
				(5)A
			 college or university.
				(6)A
			 unit of State or local government.
				(i)Federal
			 coordinationThe National Director, in consultation with the
			 Economic Development Administration, the Rural Development Agency, the
			 Department of Agriculture, the Department of Housing and Urban Development, the
			 Delta Regional Authority, and the Small Business Administration, shall—
				(1)undertake efforts
			 to coordinate and enhance Federal programs that relate to minority business
			 enterprise incubation programs; and
				(2)invite State and
			 local governments, lending institutions, and other appropriate public and
			 private organizations to serve as intermediaries in outreach efforts related to
			 minority business enterprise incubation programs.
				(j)Reports
				(1)Initial
			 reportOne year after the first grant is made under this section,
			 the National Director shall transmit to the Congress a preliminary report
			 regarding the National Minority Business Enterprise Incubator Program conducted
			 under this section.
				(2)Final
			 reportFour years after the first grant is made under this
			 section, the National Director shall transmit to the Congress a final report
			 regarding the National Minority Business Enterprise Incubator Program conducted
			 under this section. Such report shall include any recommendations of the
			 National Director regarding ways to improve such program and the recommendation
			 of the National Director as to whether such program should be extended.
				(k)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $25,000,000 for each of fiscal years 2008 and 2009, which
			 amounts shall remain available until expended.
			4.DefinitionAs used in this Act, the term National
			 Director means the National Director of the Minority Business
			 Development Agency.
		
